Dechert LLP 1treet N.W. Washington, D.C. 20006 (202) 261-3300 December 16, 2011 FILED VIA EDGAR Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 Re:New Covenant Funds (the “Trust”) File Nos.: 333-64981 and 811-09025 Dear Sir or Madam: On behalf of the Trust and its series, New Covenant Growth Fund, New Covenant Income Fund, New Covenant Balance Growth Fund, and New Covenant Balanced Income Fund, transmitted herewith for filing is the preliminary proxy statement on Schedule14A (the “Preliminary Proxy Statement”) and related proxy voting card.The Preliminary Proxy Statement contains proposals for shareholders to elect new Trustees and to consider and approve a new investment advisory agreement. If you have any questions concerning the foregoing, please contact the undersigned at (202) 261-3364. Sincerely, /s/ Patrick W.D. Turley Patrick W. D. Turley, Esq.
